849 F.2d 604Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy Carness AUTRY, Plaintiff-Appellant,v.Sgt. RICHARDSON;  C.B. Hayslett;  Officer Monk;  OfficerMayberry;  Gary Dixon;  D.L. Alford;  B.A.Hoffner;  Officer Hart, Defendants-Appellees.
No. 88-6606.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 17, 1988.Decided:  June 6, 1988.

Timothy Carness Autry, appellant pro se.
Howard Edwin Hill, Office of the Attorney General, for appellees.
Before DONALD RUSSELL, ERVIN and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Timothy Carness Autry appeals the district court's stay of discovery in his 42 U.S.C. Sec. 1983 action.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).


3
The stay of discovery was not a final order and therefore it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the stay order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable under the collateral order doctrine.   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal arguments are adequately presented in the material before the Court and oral argument would not significantly aid the decisional process.


5
DISMISSED.